                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

In the Matter of the Complaint of              )
                                               )
BOAT AARON & MELISSA, INC., as owner of )                     Civil Action No.: 2:21-CV-001-JAW
the F/V EMMY ROSE (O.N. 909149), a 80’ fishing )
vessel, for Exoneration From, or Limitation of )              IN ADMIRALTY
Liability.                                     )

    NOTICE OF COMPLAINT FOR EXONERATION FROM OR LIMITATION OF
                             LIABILITY

        PLEASE TAKE NOTICE that Boat Aaron & Melissa, Inc., as Owner of the F/V
EMMY ROSE (O.N. 909149), an 80’ fishing vessel, has filed a Complaint claiming the right to
Exoneration from or Limitation of Liability (“Complaint”) pursuant to U.S. Maritime law, the
vessel owner’s Limitation of Liability Act, 46 U.S.C. §§ 30501, et seq., involving admiralty and
maritime claims within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, and
Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions of the Federal Rules of Civil Procedure for all claims, injuries, losses, damages, and/or
expenses arising out of the loss of the Vessel on or about November 23, 2020 in the Atlantic
Ocean, as more fully described in the Complaint;

        PLEASE TAKE FURTHER NOTICE that all persons, firms, entities, or corporations,
having any claim or suit against Plaintiff arising or resulting from the casualty as described in the
Complaint must file a Claim as provided for in Rule F of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure, with
the Clerk of the Court, at the United States Courthouse, District of Maine, 156 Federal Street
Portland, Maine 04101, and must deliver or mail to the attorneys for the Plaintiff, David S.
Smith, Farrell Smith O’Connell 27 Congress Street, Suite 109, Salem, Massachusetts 01970 a
copy on or before the 1st DAY OF MARCH, 2021 or be defaulted. Personal attendance is not
required. Further, any claimant desiring to contest Plaintiff’s right either to Exoneration from or
Limitation of Liability shall file an Answer to the Complaint on or before the aforesaid date as
required by Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions of the Federal Rules of Civil Procedure, and deliver or mail a copy to the
attorneys for the Plaintiff, or be defaulted.


Dated this 21st day of January, 2021                  /s/ Teagan Snyder
                                                      DEPUTY CLERK




                                                 1
